 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                               EASTERN DIVISION
11
12   SMITH ELLISON, JR.,                     )   Case No. 5:19-cv-00634-SVW (JDE)
                                             )
13                     Petitioner,           )
                                             )   ORDER ACCEPTING FINDINGS
14                                           )
                        v.                   )   AND RECOMMENDATION OF
15                                           )   UNITED STATES MAGISTRATE
     ROBERT NEUSCHMID, Warden,               )
                                             )
                                                 JUDGE
16
                                             )
                       Respondent.           )
17                                           )
18                                           )
                                             )
19                                           )

20
21         Pursuant to 28 U.S.C. § 636, the Court has reviewed the records and files

22   herein, including the First Amended Petition (Dkt. 4, “Petition”), the Answer

23   to the Petition (Dkt. 11), and the Report and Recommendation of the United
24   States Magistrate Judge (Dkt. 14). No party filed timely objections to the
25   Report and Recommendation. The Court accordingly accepts the findings and
26   recommendation of the Magistrate Judge.
27   ///
28   ///
 1         IT IS THEREFORE ORDERED that Judgment shall be entered
 2   denying the Petition and dismissing this action with prejudice.
 3
 4
     Dated: __________________
             December 18, 2019
 5
 6                                              ______________________________
                                                ____________________
                                                                 _     __
                                                STEPHEN V. V WILSON
                                                              WILSO  ON
 7                                              United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

           2
